Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the covering body, the carrier, the heat sink” of claim 20 line 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the exterior" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as “an exterior”. Proper correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 1-3, 5-10, 12, 15-16 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10903458 B2 (hereafter ‘458). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison:

Instant application ‘524
‘458
1. An optoelectronic assembly comprising: an optoelectronic component comprising: 
a first electrode; 
an organic functional layer structure arranged above the first electrode; 
second electrode arranged above the organic functional layer structure; and 
a specularly reflective surface, wherein the second electrode includes or forms the specularly reflective surface; and 
a radiation cooler in physical contact with the optoelectronic component.





2. The optoelectronic assembly as claimed in claim 1, wherein the radiation cooler is arranged on an exterior of the optoelectronic component.

3. The optoelectronic assembly as claimed in claim 2, wherein the optoelectronic component comprises a covering body, which closes off the optoelectronic component toward the outside, and the radiation cooler is arranged on the covering body, and/or 
the optoelectronic component comprises a carrier, which closes off the optoelectronic 
the optoelectronic component comprises a heat sink, which closes off the optoelectronic component toward the outside, and the radiation cooler is arranged on the heat sink.

4. The optoelectronic assembly as claimed in claim 1, wherein the radiation cooler is integrated into a layer structure of the optoelectronic component.

5. The optoelectronic assembly as claimed in claim 1, wherein the radiation cooler is in direct physical contact with an electrode of the optoelectronic component.

6. The optoelectronic assembly as claimed in claim 1, wherein the optoelectronic component is an organic optoelectronic component implemented as a solar cell or an OLED.

layer structure comprising a plurality of different layers, wherein the layers have different refractive indices and at least partly different layer thicknesses, wherein in a first thickness region of the layer structure layers are formed which have thicknesses which are greater than the thicknesses of layers in a second thickness region.

8. The optoelectronic assembly as claimed in claim 9, wherein the thicknesses in the first thickness region are in a range from 100 to 1000 nm and/or wherein the thicknesses in the second thickness region are in a range from 1 to 100 nm.

9. The optoelectronic assembly as claimed in claim 9, wherein the layers in part comprise or are formed by silicon dioxide and in part comprise or are formed by hafnium oxide or titanium dioxide.


a first electrode; 
an organic functional layer structure arranged above the first electrode; and 
a second electrode arranged above the organic functional layer structure; and 



a radiation cooler in contact with the optoelectronic component, wherein the radiation cooler is arranged on a side of the organic functional layer structure opposite of the second electrode, and 

wherein the second electrode is reflective and configured in such a way that radiation leaves the of electronic assembly exclusively through the radiation cooler.

11. The optoelectronic assembly as claimed in claim 10, wherein the radiation cooler is formed as an encapsulation of the optoelectronic component.



13. The optoelectronic assembly as claimed in claim 10, wherein the radiation cooler is arranged on the side of the organic functional layer structure facing away from the second electrode.

14. The optoelectronic assembly as claimed in claim 10, wherein the first electrode is formed as translucent or transparent.

15. An optoelectronic assembly comprising: an optoelectronic component comprising: 
a first electrode; 
an organic functional layer structure arranged above the first electrode; 
a second electrode arranged above the organic functional layer structure; and 
a reflective surface; and 


radiation cooler in contact with the optoelectronic component.





16. The optoelectronic assembly as claimed in claim 15, wherein the optoelectronic component is an organic optoelectronic component implemented as a solar cell or an OLED.

17. The optoelectronic assembly as claimed in claim 15, wherein the radiation cooler is arranged on the side of the organic functional layer structure facing away from the reflective surface.

18. The optoelectronic assembly as claimed in claim 15, wherein the radiation cooler is arranged on the side of the organic functional layer structure facing towards the reflective surface.


the optoelectronic component comprises a carrier, and/or 
the optoelectronic component comprises a heat sink.

20. The optoelectronic assembly as claimed in claim 19, wherein the covering body, the carrier, the heat sink, the first electrode and/or the second electrode comprises or forms the reflective surface.

a first electrode, 
an organic functional layer structure arranged above the first electrode, 
second electrode arranged above the organic functional layer structure; and 
a specularly reflective surface, wherein the second electrode includes or forms the specularly reflective surface; and 
a radiation cooler in direct physical contact with the optoelectronic component, wherein the radiation cooler is arranged on a side of the organic functional layer structure opposite of the second electrode.

2. The optoelectronic assembly as claimed in claim 1, wherein the radiation cooler is arranged on an exterior of the optoelectronic component.

3. The optoelectronic assembly as claimed in claim 2, 

{Yamamuro as explained below}



wherein the optoelectronic component comprises a carrier, which closes off the 
the optoelectronic component comprises a heat sink, which closes off the optoelectronic component toward the outside, and the radiation cooler is arranged on the heat sink.






4. The optoelectronic assembly as claimed in claim 1, wherein the radiation cooler is in direct physical contact with an electrode of the optoelectronic component.

5. The optoelectronic assembly as claimed in claim 1, wherein the optoelectronic component is an organic optoelectronic component implemented as a solar cell or an OLED.

layer structure comprising a plurality of different layers, wherein the layers have different refractive indices and at least partly different layer thicknesses, wherein in a first thickness region of the layer structure layers are formed which have thicknesses which are greater than the thicknesses of layers in a second thickness region. 

    7. The optoelectronic assembly as claimed in claim 6, wherein the thicknesses in the first thickness region are in a range from 100 to 1000 nm and/or wherein the thicknesses in the second thickness region are in a range from 1 to 100 nm. 

    8. The optoelectronic assembly as claimed in claim 6, wherein the layers in part comprise or are formed by silicon dioxide and in part comprise or are formed by hafnium oxide or titanium dioxide. 


a first electrode, 
an organic functional layer structure arranged above the first electrode, 
a second electrode arranged above the organic functional layer structure; and 
[a specularly reflective surface, wherein the second electrode includes or forms the specularly reflective surface]; and 
a radiation cooler in direct physical contact with the optoelectronic component, wherein the radiation cooler is arranged on a side of the organic functional layer structure opposite of the second electrode.
  
{same as the specularly reflective  second electrode as stated in [] above}








{same as claim 5 above}














1. An optoelectronic assembly comprising: an optoelectronic component comprising: 
a first electrode, 
an organic functional layer structure arranged above the first electrode, 
a second electrode arranged above the organic functional layer structure; and 
a specularly reflective surface, wherein the second electrode includes or forms the specularly reflective surface; and 
radiation cooler in direct physical contact with the optoelectronic component, wherein the radiation cooler is arranged on a side of the organic functional layer structure opposite of the second electrode.

{same as claim 5 above}





















{like claim 3 with carrier}

{like claim 3 with heatsink}







2. Claims 3-4, 11,13-14, 17-18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over ‘458 in view of US 20120132950 A1 (“Yamamuro”).

Regarding claim 3, ‘458 shows wherein the optoelectronic component comprises a carrier, which closes off the optoelectronic component toward the outside, and the radiation cooler is arranged on the carrier, and/or 
the optoelectronic component comprises a heat sink, which closes off the optoelectronic component toward the outside, and the radiation cooler is arranged on the heat sink.

Yamamuro shows (Fig. 6) the optoelectronic component (3,4,5, 8 and 7B) comprises a covering body (8), which closes off the optoelectronic component toward the outside, and the radiation cooler (11) is arranged on the covering body.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of covering body, with Yamamuro, to the invention of ‘458.
The motivation to do so is that the combination produces the predictable result of better protection of the optoelectronic component from moisture absorption (para 34).  

Claims 4, 11,13-14, 17-18, 20 can be similarly taught by ‘458 in view of Yamamuro.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WASIUL HAIDER/          Examiner, Art Unit 2819